F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                 UNITED STATES COURT OF APPEALS                             OCT 7 1997

                                 TENTH CIRCUIT                      PATRICK FISHER
                                                                              Clerk



 LEE WEBB,

          Plaintiff-Appellant,
                                                       No. 97-3146
 v.
                                               (D.C. No. 94-CV-3064-GTV)
                                                         (Kansas)
 PRISON HEALTH SERVICES;
 BRUCE WELLS, M.D.,

          Defendants-Appellees.




                          ORDER AND JUDGMENT *


Before SEYMOUR, Chief Judge, PORFILIO and MURPHY, Circuit Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The cause is

therefore ordered submitted without oral argument.

      Plaintiff Lee Webb appeals from the district court’s summary judgment in

      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, or collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
favor of defendants on plaintiff’s claim that defendants violated his rights under

the Eighth Amendment to be free from cruel and unusual punishment. 1 We have

reviewed the record in light of plaintiff’s claims, and we agree with the district

court that plaintiff has failed to establish the requisite deliberate indifference to

his serious medical needs required to support a constitutional violation.

      We AFFIRM the judgment of the district court substantially for the

reasons given by the court in its Memorandum and order dated May 6, 1997.

                                                ENTERED FOR THE COURT


                                                Stephanie K. Seymour
                                                Chief Judge




      We construe plaintiff’s “Amended and Supplemental Pleadings” as a
      1

motion to supplement the record on appeal and grant it.

                                          -2-